Filed 10/6/22 In re K.R. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re K.R. et al., Persons                                   B313854, B317480
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No. 20CCJP05555)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 I.R.,

            Defendant and
            Appellant.


     APPEALS from orders of the Superior Court of Los Angeles
County, Tamara Hall, Judge. Appeals dismissed.
      Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, Peter Ferrera, Deputy County
Counsel, for Plaintiff and Respondent.
                _______________________________
      In these consolidated appeals in this dependency case,
                                    1
(Welf. & Inst. Code, § 300 et seq.), I.R. (Mother) appealed from
the juvenile court’s June 15, 2021 disposition orders and the
December 14, 2021 orders the juvenile court made at the six-
month review hearing. In her briefing, Mother does not raise any
challenge to the disposition orders, including the jurisdiction
findings and the removal of her three children from her custody.
She challenges the orders at the six-month review hearing
continuing her children’s out-of-home placements, arguing there
is no substantial evidence supporting the juvenile court’s finding
that returning the children to her custody would create a
substantial risk of detriment to the children.
       At the 12-month review hearing, while this appeal was
pending, the juvenile court returned the children to Mother’s
custody, finding release of the children to Mother would not
create a substantial risk of detriment to the children. Based on
these circumstances occurring after the orders from which
Mother appealed, respondent Los Angeles County Department of
Children and Family Services (DCFS) argues Mother’s challenge
to the continued out-of-home placement orders at the six-month
review hearing is moot and urges us to dismiss Mother’s appeals.


      1
        Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
We agree with DCFS’s argument and dismiss as moot Mother’s
appeal from the December 14, 2021 orders the juvenile court
made at the six-month review hearing. The court returned the
children to Mother’s custody, and we cannot grant Mother any
effective relief through her appeal. We dismiss as abandoned
Mother’s appeal from the June 15, 2021 disposition orders
because she does not raise any challenge to these orders in her
briefing.
                                         2
                         BACKGROUND
I.     Disposition of First Amended Section 300 Petition
       Involving K.R.
       On February 22, 2021, after Mother waived her rights and
pleaded no contest to an interlineated first amended dependency
petition, the juvenile court assumed jurisdiction over Mother’s
six-year-old son K.R., based on the following sustained
                           3
allegations against Mother:
      “The child, K[.]R[.]’s mother I[.]R[.] and the mother’s male
companion D[.]B[.] have a history of engaging in violent physical
altercations in the child’s presence. On prior occasions, the
mother’s male companion struck the mother in the child’s
presence. On prior occasions, the mother’s male companion broke


      2
        We provide herein an abbreviated statement of the case
because we are not reviewing the merits of the challenged orders
for substantial evidence. Rather, we are reviewing Mother’s
challenge to the orders from the six-month review hearing for
mootness.
      3
       K.R.’s father, who was incarcerated during these
dependency proceedings, is not a party to this appeal, and the
juvenile court did not sustain any allegations against him.




                                3
items in the home. On a prior occasion, the mother’s male
companion struck the mother and choked the mother. The
mother failed to protect the child as the mother allowed the
mother’s male companion to reside in the home and have
unlimited access to the child. Such violent conduct on the part of
the mother’s male companion toward the mother and the
mother’s failure to protect the child endangers the child’s
physical health and safety and places the child at risk of serious
physical harm, damage, danger and failure to protect.” (Count
a-1.)
       “The child, K[.]R[.]’s mother I[.]R[.] placed the child in a
detrimental and endangering situation and failed to protect the
child in that the mother allowed the mother’s male companion
D[.]B[.] to reside in the child’s home and have unlimited access to
the child when the mother reasonably should have known of the
inappropriate physical discipline [of] the child by the mother’s
male companion. On a prior occasion, the mother’s male
companion struck the child with a belt and the male companion’s
hand. On a prior occasion, the male companion pulled the child
and pushed the child into the child’s room and locked the door.
Such physical abuse was excessive and caused the child
unreasonable pain and suffering. The detrimental and
dangerous situation and the mother’s failure to protect the child
endangers the child’s physical health and safety, and places the
child at risk of serious physical harm, damage, danger and failure
to protect.” (Count b-2.)
       “The child, K[.]R[.]’s mother I[.]R[.] placed the child in a
detrimental and endangering situation and failed to protect the
child in that the mother allowed the mother’s male companion,
D[.]B[.] to reside in the child’s home and have unlimited access to




                                4
the child when the mother knew that the mother’s male
companion suffers from mental and emotional problems and has
failed to take the male companion’s medication as prescribed.
The detrimental and dangerous situation established for the child
by the mother and the mother’s failure to protect the child
endangers the child’s physical health and safety, and places the
child at risk of serious physical harm, damage, and failure to
protect.” (Count b-3.)
       Prior to the adjudication hearing, in November 2020, the
juvenile court issued a three-year restraining order protecting
Mother and her son, K.R., from D.B. Mother was pregnant with
D.B.’s children (twins) at the time the court issued the
restraining order.
       At the disposition hearing on April 20, 2021, the juvenile
court declared K.R. a dependent of the court and allowed K.R. to
remain in Mother’s home, where he had been since the outset of
the dependency proceedings. The court ordered family
                                               4
maintenance services for Mother and K.R.
II.  Disposition of Supplemental Section 387 Petition
     Involving K.R. and Section 300 Petition Involving the
     Twins
                                                                    5
      In April 2021, Mother gave birth to her and D.B.’s twins.
While Mother was at the hospital and K.R. was staying with a
family friend, Mother had extended contact with D.B. at the
hospital over a period of a couple weeks, in violation of the

         4
             Mother did not appeal from this April 20, 2021 disposition
order.
         5
       We refer to these children as “the twins” to avoid
confusion because they both have the initials H.B.




                                     5
restraining order. DCFS detained the children from Mother,
placing K.R. with nonrelative extended family members, and
placing the twins with their paternal grandmother. On May 19,
2021, DCFS filed a section 387 supplemental petition as to K.R.
and a section 300 petition as to the twins. On May 24, 2021, the
juvenile court ordered the three children detained from Mother.
       On June 15, 2021, the juvenile court sustained the section
387 supplemental petition involving K.R., which alleged K.R. was
at risk of harm due to Mother’s failure to comply with the
restraining order protecting her and K.R. from D.B. Mother
waived her rights and pleaded no contest to certain allegations in
the section 300 petition involving the twins, which alleged the
twins were at risk of harm due to Mother and D.B.’s history of
domestic violence (counts b-1 & j-1), Mother’s failure to protect
K.R. from D.B.’s physical abuse (count j-2), and Mother’s failure
to protect K.R. in light of D.B.’s mental and emotional problems
(count j-3). At the disposition hearing the same day, the court
removed the three children from Mother’s custody and ordered
                                                           6
reunification services and monitored visitation for Mother.
      Mother appealed from the June 15, 2021 disposition orders.
As set forth above, however, Mother does not raise any challenge
to these orders in her appellate briefing.




      6
        The juvenile court sustained an additional allegation in
the section 300 petition against D.B. regarding his mental and
emotional problems, removed the twins from D.B.’s custody, and
ordered reunification services and monitored visitation for D.B.
D.B. is not a party to this appeal.




                                6
III.   Six-Month Review Hearing
       On September 15, 2021, at a nonappearance hearing, the
juvenile court granted Mother unmonitored visitation with her
three children, to occur in a neutral setting. On November 17,
2021, DCFS liberalized Mother’s unmonitored visits to allow the
visits to occur at Mother’s residence. Mother was in compliance
with her case plan.
       At the six-month review hearing held on December 14,
2021, Mother requested the juvenile court return her three
children to her custody because she was in compliance with her
case plan and her unmonitored visits were going well. Mother
argued there was no risk to the children, as she had not had
contact with D.B. in eight months. The children’s counsel joined
in Mother’s request, and DCFS objected to Mother’s request.
Citing Mother’s past violation of the restraining order, DCFS
recommended the court continue Mother’s unmonitored visits
until the next review hearing to see if Mother “is practicing what
she has learned from her services.”
       The juvenile court found by clear and convincing evidence
that return of the children to Mother’s custody would create a
substantial risk of detriment to the children, and the current
placements were necessary and appropriate. The court cited
Mother’s past violation of the restraining order and noted
Mother’s visits had only recently (about one month before) been
liberalized to allow visits at her residence, and she had not yet
had overnight visits. The court found Mother’s compliance with
her case plan was substantial and granted her an overnight visit
with the children from Christmas Eve to Christmas Day, with
DCFS to make an unannounced visit to Mother’s residence




                                7
during that time to ensure D.B. was not present. The court gave
DCFS discretion to further liberalize Mother’s visits.
      Mother appealed from the December 14, 2021 orders the
juvenile court made at the six-month review hearing. In her
appellate briefing, she contends there is no substantial evidence
supporting the juvenile court’s finding that return of the children
to her custody at the six-month review hearing posed a risk of
detriment to the children.
IV. Judicial Notice of Minute Orders from 12-Month
      Review Hearing
      On June 14, 2022, while this appeal was pending, the
juvenile court held the 12-month review hearing and ordered the
children returned to Mother’s custody. The court found release of
the children to Mother would not create a substantial risk of
detriment to the children. On July 7, 2022, we granted Mother’s
unopposed request for judicial notice of the juvenile court’s June
14, 2022 minute orders from the 12-month review hearing.
                           DISCUSSION
      “A question becomes moot when, pending an appeal from a
judgment of a trial court, events transpire which prevent the
appellate court from granting any effectual relief.” (Lester v.
Lennane (2000) 84 Cal.App.4th 536, 566.) “ ‘A reversal in such a
case would be without practical effect, and the appeal will
therefore be dismissed.’ ” (In re Dani R. (2001) 89 Cal.App.4th
402, 404.) The “critical factor in considering whether a
dependency appeal is moot is whether the appellate court can
provide any effective relief if it finds reversible error.” (In re N.S.
(2016) 245 Cal.App.4th 53, 60.)
      By reversing the orders Mother challenges, we could not
grant her any effective relief. She contends the juvenile court




                                   8
erred in not returning the children to her custody at the six-
month review hearing. But the juvenile court has since returned
the children to her custody at the 12-month review hearing. She
has already obtained the relief that could be achieved by reversal
of the orders.
       Relying on In re Yvonne W. (2008) 165 Cal.App.4th 1394
(Yvonne W.), Mother asks us to exercise our discretion to consider
the merits of her moot appeal. There, the appellate court
explained that “a reviewing court may exercise its inherent
discretion to resolve an issue rendered moot by subsequent
events if the question to be decided is of continuing public
importance and is a question capable of repetition, yet evading
review. [Citations.] We decide on a case-by-case basis whether
subsequent events in a juvenile dependency matter make a case
moot and whether our decision would affect the outcome in a
subsequent proceeding.” (Id. at p. 1404.) We may exercise our
discretion to hear an otherwise moot appeal where the asserted
“ ‘error infects the outcome of subsequent proceedings,’ ”
including “the possibility of prejudice in subsequent . . .
proceedings.” (In re C.C. (2009) 172 Cal.App.4th 1481, 1488-
1489.)
       Here, there is no question of continuing public importance
that would warrant us reviewing the merits of this otherwise
moot appeal, and Mother does not argue otherwise. (Yvonne W.,
supra, 165 Cal.App.4th at p. 1404 [“the issues raised in this
appeal are of continuing public importance because they
challenge the court’s finding that a parent’s housing, previously
deemed by Agency to be adequate, creates a substantial risk of




                                9
detriment to a minor when there are no other protective issues to
warrant continued out-of-home placement”].)
      Mother asserts: “The detriment finding made at the six-
month review hearing continuing out-of-home placement for the
children permanently stays on [M]other’s child welfare record
and could form the basis for the removal of the children from her
custody again, which would be highly prejudicial to [M]other.” As
Mother points out, the appellate court in Yvonne W. cited a
similar claim of prejudice as a reason to exercise its discretion to
consider the merits of the appeal (in addition to its conclusion the
issue was one of continuing public importance), stating:
“Further, because the court continued its jurisdiction of Yvonne,
the basis for the court’s detriment finding at the 18-month
hearing could continue to adversely affect Celeste [the mother]
should Yvonne again be removed from Celeste’s care.” (Yvonne
W., supra, 165 Cal.App.4th at p. 1404.)
      Here, we decline to exercise our discretion to consider the
merits of this otherwise moot appeal based on Mother’s
speculative claim of prejudice, standing alone. The juvenile court
returned the children to Mother’s custody at the 12-month review
hearing notwithstanding the detriment finding the court made at
the six-month review hearing. For the court to remove the
children from Mother’s custody again, Mother would have to
engage in conduct warranting such removal. (See In re I.A.
(2011) 201 Cal.App.4th 1484, 1495 [subsequent dependency
findings “would require evidence of present detriment, based on
the then prevailing circumstances of parent and child”].) And, to
the extent the juvenile court does consider its prior detriment
finding at some point in the future (for some purpose unknown to
us at present), the detriment finding is no more prejudicial to




                                10
Mother than the disposition orders removing the children from
Mother’s custody—orders Mother does not challenge on appeal.
Thus, we dismiss as moot Mother’s appeal from the juvenile
court’s December 14, 2021 orders.
      Because Mother does not raise any challenge in her
appellate briefing to her appeal from the June 15, 2021
disposition orders, we dismiss her appeal from those orders as
abandoned.
                          DISPOSITION
      The appeal from the June 15, 2021 orders is dismissed as
abandoned. The appeal from the December 14, 2021 orders is
dismissed as moot.
      NOT TO BE PUBLISHED




                                           CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENKE, J.*




      *Retired Associate Justice of the Court of Appeal, Fourth
Appellate District, Division One, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                11